Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Reasons for Allowance


     Claims 3, 8 and 13 have been canceled.


Allowed Claims 
The following is a statement of reasons for the indication of allowable subject matter:  
     Claims 1, 2, 4  and 5 are allowed by persuasiveness of the arguments regarding the amendment to claim 1. Support is found at paragraphs 46 and 69-80.

     Claims 6, 7, 9 and 10 are allowed by persuasiveness of the arguments regarding the amendment to claim 6. Support is found at paragraphs 46 and 69-80. 

     Claims 11, 12, 14 and 15 are allowed by persuasiveness of the arguments regarding  the amendment to claim 11. Support is found at paragraphs 46 and 69-80.

     


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664